DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The abstract is objected to for referring to purported merits of the invention in lines 9-11. See MPEP 608.01(b). Appropriate correction is required.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
4.	The drawings are objected to under 37 CFR 1.84(h)(1) because Figure 3 includes an exploded view where the separated parts of the invention are not embraced by a bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konecny (U.S. Pat. No. 4,872,710) in view of Changsrivong (US 2013/0149029).
Regarding claim 1, Konecny discloses a plug-in connector (11, 12) comprising: 
a plug-in connector housing (12) with at least one passage opening (opening of internal bore of 12, Fig. 2) having a housing channel (internal bore of 12, Fig. 2);
at least one pushbutton (11) having a pushbutton pin (34 and body of 11 that first enters the housing channel) which is arranged at least partially in the at least one passage opening (Fig. 3) and has at least two circumferential grooves (22, 23, 24, Fig. 2), namely a locking groove (23) and a release groove (24); 
an annular, coil spring (14) which is arranged in each passage opening (Fig. 3-5) with its outer region in the housing channel (51) and which is configured to assume at least two different orientations relative to the passage opening and to the pushbutton pin, namely a locking orientation and a release orientation (Column 4, lines 60-64),
wherein in its locking orientation, the coil spring (14) allows the pushbutton pin (34 and internal surface of 11 that first enters the housing channel) to move into the plug-in connector housing (Column 3, lines 60-66) and prevents the pushbutton pin from moving out of the plug-in connector housing (Column 4, lines 49-52), and
wherein in its release orientation, the coil spring (14) allows the pushbutton pin to move out of the plug-in connector housing (Column 5, lines 14-18) and prevents the pushbutton pin from moving into the plug-in connector housing (Column 5, lines 24-25; the spring must be moved back to groove 22 for reassembly), and
wherein the coil spring (14) is configured to be move from its locking orientation into its release orientation when it is arranged with its inner region in the release groove (Column 5, lines 10-18),
	wherein
the pushbutton pin (34 and body of 11 that first enters the housing channel) also has a third circumferential groove (22), namely a holding groove (22),
wherein the coil spring is configured to be moved from its release orientation into its locking orientation when it is arranged with its inner region in the holding groove (Column 5, lines 24-25; the spring must be moved back to holding groove 22 for reassembly).
Konecny does not expressly disclose an asymmetric coil spring that tilts from a locking orientation into its release orientation and is configured to be tilted from its release orientation into its locking orientation.
Changsrivong teaches an asymmetric coil spring (16) that tilts from a locking orientation into its release orientation (Paragraph 0058 and 0061, Fig. 1B-1C) and is configured to be tilted from its release orientation into its locking orientation (Paragraph 0062, Fig. 1D) in order to allow the pin to only move in a predetermined direction (Paragraph 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coil spring of Konecny with the asymmetric coil spring, as taught by Changsrivong, in order to allow the pin to only move in a predetermined direction (Paragraph 0082).
Regarding claim 2, Konecny discloses the plug-in connector, wherein the release groove (24) and the holding groove (22) are each deeper than the locking groove (23, Column 2, lines 47-51).
Regarding claim 3, Konecny discloses the plug-in connector, wherein the release groove (24) and the holding groove (22) are each wider than the locking groove (23, Fig. 1-4).
Regarding claim 4, Konecny discloses the plug-in connector, wherein the locking groove (23) is arranged on the pushbutton pin between the release groove (24) and the holding groove (22, Fig. 2).
Regarding claim 5, Konecny discloses the plug-in connector, wherein the pushbutton (11) is configured to be locked in a position in the passage opening (opening of internal bore of 12, Fig. 2) locking the plug-in connector housing (12), in that the inner region (inner region of 14, Fig. 7) of the coil spring oriented in its locking orientation (Column 4, lines 49-53) is arranged in the locking groove (23).
Regarding claim 6, Konecny does not expressly disclose at least one additional spring element configured for automatically moving the pushbutton out of the plug-in connector housing.
Changsrivong teaches at least one additional spring element (124, Fig. 5A-5C) configured for automatically moving the pushbutton out of the plug-in connector housing (Paragraph 0088) in order to facilitate movement of the pin from the housing (Paragraph 0088).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plug-in connector of Konecny with an additional spring element, as taught by Changsrivong, in order to facilitate movement of the pin from the housing (Paragraph 0088).
Regarding claim 8, Konecny discloses the plug-in connector, wherein the coil spring (14) is configured to be moved from its locking orientation into its release orientation (Column 5, lines 10-18) by a movement of the pushbutton pin (34 and body of 11 that first enters the housing channel) out of the plug-in connector housing (12) while said spring is arranged with its inner region in the release groove (24), and also to be moved from its release orientation into its locking orientation by a movement of the pushbutton pin into the plug-in connector housing (Column 5, lines 24-25; the spring must be moved back to holding groove 22 for reassembly) while said spring is arranged with its inner region in the holding groove (22).
Changsrivong teaches a coil spring (16) that tilts from its locking orientation into its release orientation (Paragraph 0058 and 0061, Fig. 1B-1C) and also tilts from its release orientation into its locking orientation (Paragraph 0062, Fig. 1D).
Regarding claim 9, Konecny discloses the plug-in connector, wherein the pushbutton (11) has a pushbutton head (17, 32, 33) with a diameter which is greater than the diameter of the pushbutton pin (17 has a greater diameter than pin 11), wherein the pushbutton head (17) has at least one polarization recess (recess below 40) configured to cooperate with at least one polarization peg (46) of the passage opening, so that the pushbutton (11) can only be inserted sufficiently deeply into the plug-in connector housing (12) to bring the coil spring (14), which has its outer region engaged in the housing channel (channel of 12), with its inner region into the release groove (24) when the pushbutton has previously been oriented into a suitable release attitude (Column 5, lines 5-13) by rotation about the axis of its pushbutton pin (the pin 11 can be rotated about its central axis).
Regarding claim 11, Konecny discloses the plug-in connector, wherein the plug-in connector (Fig. 1-3). Konecny does not expressly disclose at least one contact carrier fixed in the plug-in connector housing, at least one electrical and/or optical and/or pneumatic contact arranged in the contact carrier with a plug-in region and a cable connecting region, and at least one cable insertion opening arranged in the plug-in connector housing and configured for insertion of at least one cable to be connected to the cable connecting region of the at least one contact.
Changsrivong teaches at least one contact carrier (178, 179, Fig. 8A) fixed in the plug-in connector housing (174), at least one electrical (Paragraph 0105) and/or optical and/or pneumatic contact arranged in the contact carrier (178 is a combination mechanical and electrical device, Paragraph 0105) with a plug-in region and a cable connecting region (cable 180 connects to 179), and at least one cable insertion opening (cable 180 is inserted through housing 174, Fig. 8A) arranged in the plug-in connector housing (174) and configured for insertion of at least one cable (180) to be connected to the cable connecting region of the at least one contact (Paragraph 0105) in order to function as an alarm or indicator (Paragraph 0105).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plug-in connector of Konecny with the contact carrier and cable, as taught by Changsrivong, in order to function as an alarm or indicator (Paragraph 0105).
Regarding claim 16, Konecny discloses the plug-in connector, wherein the release groove (24) and the holding groove (22) are each wider than the locking groove (23, Fig. 1-4).
Regarding claim 17, Konecny discloses the plug-in connector, wherein the locking groove (23) is arranged on the pushbutton pin between the release groove (24) and the holding groove (22, Fig. 2).
Regarding claim 18, Konecny discloses the plug-in connector, wherein the pushbutton (11) is configured to be locked in a position in the passage opening (opening of internal bore of 12, Fig. 2) locking the plug-in connector housing, in that the inner region (inner region of 14, Fig. 7) of the coil spring oriented in its locking orientation (Column 4, lines 49-53) is arranged in the locking groove (23).
Regarding claim 19, Konecny discloses the plug-in connector, wherein the locking groove (23) is arranged on the pushbutton pin between the release groove (24) and the holding groove (22, Fig. 2).
Regarding claim 20, Konecny discloses the plug-in connector, wherein the pushbutton (11) is configured to be locked in a position in the passage opening (opening of internal bore of 12, Fig. 2) locking the plug-in connector housing, in that the inner region (inner region of 14, Fig. 7) of the coil spring oriented in its locking orientation (Column 4, lines 49-53) is arranged in the locking groove (23).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konecny (U.S. Pat. No. 4,872,710) and Changsrivong (US 2013/0149029) further in view of Jin (CN 203573876 U).
Regarding claim 7, the combination of Konecny and Changsrivong discloses an additional spring element (124; Changsrivong). The combination of Konecny and Changsrivong discloses different types of springs (Paragraph 0089; Changsrivong), but does not expressly disclose a conical spring.
Jin teaches a conical spring (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to substitute the spring of Konecny and Changsrivong with the conical spring, as taught by Jin, as a simple substitution of one well known spring for another to yield the predictable result of the additional spring element as a conical spring. Conical springs are well known to provide a stable base which prevents bending of the spring away from the intended axis of translation.
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Konecny (U.S. Pat. No. 4,872,710) and Changsrivong (US 2013/0149029) further in view of Schmidt (EP 2194217 A1).
Regarding claim 10, the combination of Konecny and Changsrivong discloses the plug-in connector (Fig. 1; Konecny), wherein a pushbutton (11; Konecny) with its pushbutton pin (body of 11; Konecny) and one of the asymmetric coil springs (16; Changsrivong) is arranged in each of the passage openings (opening of 12; Konecny). The combination of Konecny and Changsrivong does not expressly disclose a rectangular plug-in connector, wherein the plug-in connector housing has two mutually opposing parallel wide sides and, at right angles thereto, two mutually opposing parallel narrow sides, wherein the plug-in connector housing has two passage openings, one of which is arranged in each of the two narrow sides, wherein the plug-in connector furthermore has two pushbuttons and two asymmetric coil springs.
Schmidt teaches a rectangular plug-in connector (1), wherein the plug-in connector housing (1) has two mutually opposing parallel wide sides and, at right angles (Fig. 1a) thereto, two mutually opposing parallel narrow sides (2), wherein the plug-in connector housing has two passage openings (Paragraph 0011; each of the two buttons need an opening), one of which is arranged in each of the two narrow sides, wherein the plug-in connector (1) furthermore has two pushbuttons (Paragraph 0011) and two asymmetric coil springs (the combination of Konecny and Changsrivong in view of Schmidt would have two asymmetric coil springs because each pushbutton has a coil spring) in order to provide separable housing that protects from functional-impaired environmental influences (Paragraph 0004 and 0011).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the plug-in connector of Konecny and Changsrivong with the rectangular housing and second pushbutton, as taught by Schmidt, in order to provide separable housing that protects from functional-impaired environmental influences (Paragraph 0004 and 0011).
Regarding claim 12, the combination of Konecny and Changsrivong discloses a plug-in connection formed by a plug-in connector (Fig. 2; Konecny). The combination of Konecny and Changsrivong does not expressly disclose a counter plug-in connector configured to be locked thereto, wherein the counter plug-in connector has a counter plug-in connector housing, wherein the counter plug-in connector housing has at least one locking opening in which the pushbutton pin of at least one pushbutton of the plug-in connector engages in the locked state.
Schmidt teaches a counter plug-in connector (40) configured to be locked thereto (Paragraph 0017), wherein the counter plug-in connector (40) has a counter plug-in connector housing (5, 40), wherein the counter plug-in connector housing (5, 40) has at least one locking opening (42) in which the pushbutton pin (25) of at least one pushbutton (20) of the plug-in connector engages in the locked state (Paragraph 0018) in order to protect from functional-impaired environmental influences (Paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the plug-in connector of Konecny and Changsrivong with the counter plug-in connector and counter plug-in connector housing, as taught by Schmidt, in order to protect from functional-impaired environmental influences (Paragraph 0004).
Regarding claim 13, Konecny discloses a method for locking a plug-in connector housing (Abstract), said method comprising the following steps: 
pressing a pushbutton (11) into the plug-in connector housing (12) in a first direction (direction into the housing, Fig. 2) by a first distance, wherein
a pushbutton pin (body of 11) of the pushbutton (11) is pressed into a passage opening of the plug-in connector housing (hollow bore of 12), whereby
an annular, coil spring (14) which is arranged with its outer region (outer region of 14, Fig. 7) in a housing channel (Fig. 3) of the passage opening and is arranged with its inner region (inner region of 14, Fig. 7) in a circumferential holding groove (22) of the pushbutton pin (11), initially in its release orientation, is moved into its locking orientation (Column 5, lines 24-25; the spring must be moved back to holding groove 22 for reassembly), whereupon
the coil spring (14) moves along the pushbutton pin (11) relative thereto by the first distance and thus is brought into its locking orientation with its inner region (inner region of 14, Fig. 7) in a circumferential locking groove (23, Fig. 4) of the pushbutton pin, in order thereby to lock the plug-in connector housing (Column 4, lines 49-52). Konecny does not expressly disclose a method for locking a plug-in connector housing to a counter plug-in connector housing comprising: joining the plug-in connector housing to the counter plug-in connector housing; an asymmetric coil spring is tilted into its locking orientation, and lock the plug-in connector housing to the counter plug- in connector housing.
Changsrivong teaches an asymmetric coil spring (16) is tilted into its locking orientation (Paragraph 0062, Fig. 1D) in order to allow the pin to only move in a predetermined direction (Paragraph 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coil spring of Konecny with the asymmetric coil spring, as taught by Changsrivong, in order to allow the pin to only move in a predetermined direction (Paragraph 0082).
Schmidt teaches a method for locking a plug-in connector housing (1) to a counter plug-in connector housing (5, 40, Paragraph 0019) comprising: joining the plug-in connector housing (1) to the counter plug-in connector housing (5, 40); and lock the plug-in connector housing (1) to the counter plug- in connector housing (5, 40) in order to protect from functional-impaired environmental influences (Paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the plug-in connector of Konecny with the counter plug-in connector and counter plug-in connector housing, as taught by Schmidt, in order to protect from functional-impaired environmental influences (Paragraph 0004).
Regarding claim 14, Konecny discloses a method for locking a plug-in connector housing (Abstract; Konecny), said method comprising the following steps:
at least one polarization recess (recess below 40; Konecny) of the pushbutton pin (11; Konecny) is brought into the vicinity of the at least one polarization peg (46; Konecny) of the passage opening (opening of 12; Konecny),
further pressing of the pushbutton (11; Konecny) into the passage opening (opening of 12; Konecny) of the plug- in connector housing (12) in the first direction (into the housing 12, Konecny) by a second distance, wherein 
the pushbutton head (32, 33, 17) also dips into the passage opening (32 dips into the opening, Fig. 3; Konecny), wherein its at least one polarization recess (recess below 40; Konecny) surrounds the at least one polarization peg (46) of the passage opening (opening of 12; Konecny), and wherein the inner region of the coil spring (14; Konecny), oriented in its locking orientation, is withdrawn from the circumferential locking groove (23; Konecny) of the locking pin (body of 11) of the pushbutton (11) and moved along the pushbutton pin by the second distance to reach the release groove (24) of the pushbutton pin, whereupon
an even deeper pressing-in of the pushbutton (11) is prevented by an inner contour (46) of the passage opening (opening of 12; Konecny), while at the same time the coil spring (14), oriented in its locking orientation, dips with its inner region (inner region of 14, Fig. 7; Konecny) into the release groove (24, Fig. 5; Konecny), whereupon 
wherein the coil spring (14; Konecny), with its inner region arranged in the release groove (24; Konecny), is tilted from its locking orientation into its release orientation (Column 5, lines 10-18; Konecny), whereupon
the inner region of the coil spring (14; Konecny) dips into a holding groove (22) of the pushbutton pin (body of 11) and holds the pushbutton (11) in its release position on the plug-in connector housing (Column 5, lines 24-25; the spring must be moved back to groove 22 for reassembly; Konecny). Konecny does not expressly disclose a method for locking a plug-in connector housing to a counter plug-in connector housing, a further spring element moves the pushbutton initially only slightly in the second direction opposite the first direction, rotation of the pushbutton about an axis of symmetry of its pushbutton pin into a release position, wherein the pushbutton head is pressed by the second spring element out of the plug-in connector housing in the second direction both by the second distance and by the first distance, whereby the plug-in connector housing is released from the counter plug-in connector housing.
Changsrivong teaches a further spring element (124; Changsrivong) moves the pushbutton (120) initially only slightly in the second direction opposite the first direction (36, 38, Fig. 5A-5C), wherein the pushbutton head is pressed by the second spring element out of the plug-in connector housing in the second direction both by the second distance and by the first distance (Paragraph 0088; the entire pushbutton is pressed out of the housing by spring 124 so therefore, the pushbutton head is pressed out of the housing).
Schmidt teaches a method for locking a plug-in connector housing (1) to a counter plug-in connector housing (5, 40, Paragraph 0019) comprising: rotation of the pushbutton (20) about an axis of symmetry (25) of its pushbutton pin into a release position, whereby the plug-in connector housing is released from the counter plug-in connector housing (5, 40, Paragraph 0011; Schmidt).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konecny (U.S. Pat. No. 4,872,710), Changsrivong (US 2013/0149029), and Schmidt (EP 2194217 A1) further in view of Jin (CN 203573876 U).
Regarding claim 15, the combination of Konecny, Changsrivong, and Schmidt disclose the method, wherein the prevention of the even deeper pressing-in of the pushbutton (11; Konecny) by the inner contour (46) of the passage opening (opening of 12; Konecny), described under point h1, is achieved in that the pushbutton presses against a first end of the already fully compressed further spring element (124, Paragraph 0088; Changsrivong). The combination of Konecny, Changsrivong, and Schmidt does not expressly disclose the pushbutton head presses against a first end of the further spring element and thus is definitively prevented from moving even deeper into the plug-in connector housing by the inner contour against which the second end of the spring element abuts.
Jin teaches the pushbutton head (4) presses against a first end of the further spring element (6) and thus is definitively prevented from moving even deeper into the plug-in connector housing by the inner contour (21) against which the second end of the spring element abuts (Fig. 4) in order to force the pin away from the housing and establish a wiring contact (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the plug-in connector of Konecny, Changsrivong, and Schmidt with the spring element, as taught by Jin, in order to force the pin away from the housing and establish a wiring contact (Paragraph 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678